PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Louise Redditt, on behalf of herself and her two minor daughters, appeals the district court’s orders denying her motion to amend her third amended complaint and granting Defendants’ motions to dismiss and motions for summary judgment on her complaint under 42 U.S.C. § 1983 (2000). Redditt also appeals several other nondispositive orders of the district court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Redditt v. Fairfax County Pub. Sch., No. CA-02-1275-A (E.D. Va. filed Mar. 4, 2003 & entered Mar. 5, 2003; filed Apr. 9, 2003 & entered Apr. 10, 2003; filed Apr. 16, 2003 & entered Apr. 17, 2003; filed Apr. 23, 2003 & entered Apr. 24, 2003; May 1, 2003). We deny Redditt’s motions *835for preparation of transcripts at government expense, for documentation, for videotaping, for discussion of settlement and for a change of venue. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED